Citation Nr: 1518965	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-31 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative joint disease of the right shoulder with rotator cuff tear/impingement, currently evaluated as 20 percent disabling

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected degenerative joint disease of the right shoulder with rotator cuff tear/impingement.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1960 to May 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of entitlement to service connection for degenerative joint disease of the right shoulder with rotator cuff tear/impingement, and assigned a disability rating of 20 percent effective March 15, 2010.  The Veteran filed a timely notice of disagreement (NOD) in August 2010.  The RO issued a statement of the case (SOC) in October 2011 and the Veteran filed a timely VA Form 9, substantive appeal, in November 2011.  The Veteran's claims file was subsequently transferred to the RO in Atlanta, Georgia.

With regard to the Veteran's claim for TDIU due to the service-connected right shoulder disability, the Board recognizes that this issue was first adjudicated in the October 2011 SOC.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability for an initial rating, it is part of the claim for benefits for that underlying disability.  In this function, the Board may infer a claim for TDIU due exclusively to the service-connected right shoulder disability, because this is the disability at issue in this appeal.  Accordingly, the Board has jurisdiction over this issue.  Id.

The Board notes that the Veteran has appealed the initial rating assigned for the service-connected degenerative joint disease of the right shoulder with rotator cuff tear/impingement following the grant of service connection for that condition.  In light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board has characterized the issue as one involving the propriety of the initial rating assigned.

In March 2015, the Veteran testified before the undersigned at a videoconference Board hearing at the RO.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to an increased initial rating for degenerative joint disease of the right shoulder with rotator cuff tear/impingement and entitlement to TDIU.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

As an initial matter, the Board notes that the Veteran reported receiving treatment for his right shoulder from two physicians during his March 2015 Board hearing.  He indicated that his previous physician had ceased treating him, and that he had begun receiving treatment from a second "new" physician at the Blairsville Clinic.  As the available treatment records date only until 2011, the Board finds that the records referenced during the hearing should be requested, obtained, and associated with the claims file.

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Next, the Board recognizes that the Veteran's right shoulder degenerative joint disease with rotator cuff tear/impingement is rated as 20 percent disabling under Diagnostic Codes 5010-5202.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014).  Diagnostic Code 5010 pertains to traumatic arthritis.  Diagnostic Code 5202 pertains to other impairment of the humerus.  

The provisions of 38 C.F.R. § 4.71a expressly provide for the application of different rating criteria depending upon whether a veteran's minor (non-dominant) or major (dominant) side is being evaluated.  See 38 C.F.R. § 4.69 (2014).  The Veteran in this case is right-hand dominant; therefore, his right shoulder disability affects his major, dominant side.

Under Diagnostic Code 5202, a 20 percent evaluation for the minor arm may be granted for four different conditions: (1) malunion of the humerus with moderate deformity; (2) malunion of the humerus with marked deformity; (3) recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; and (4) recurrent dislocations of the scapulo-humeral joint with frequent episodes and guarding of all arm movements. A 40 percent rating is warranted for the minor extremity when there is fibrous union of the humerus, a 50 percent rating is warranted when there is nonunion (false flail joint) of the humerus and a 70 percent rating is warranted when there is loss of head (flail shoulder) of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

During the Veteran's June 2010 VA examination, the examiner noted that the Veteran had experienced recurrent and repeated shoulder dislocations since the initial dislocation that occurred during active duty service.  The examiner diagnosed the Veteran's condition as a condition with "years of repeated dislocations."  During the examination, the Veteran's right shoulder range of motion testing revealed right flexion to 130 degrees, right abduction to 140 degrees, right internal rotation to 90 degrees and right external rotation to 65 degrees. 

During his March 2015 Board hearing, however, the Veteran's primarily complaint was that his shoulder pain was so great as to prevent much movement in the right shoulder at all.  In fact, the Veteran's right shoulder pain was so severe that it prevented him from raising his right hand during the oath administered by the undersigned.  The Veteran instead took his oath while raising his left hand.  He also complained of pain and swelling in his thumb.  During the hearing, the Veteran's arm position was noted to have appeared as if he had his arm in a sling.  He repeatedly explained that the right shoulder disability impeded his ability to move the right arm, which interferes with his activities of daily living, including sleep, dressing himself, and working.  However, when asked if his shoulder had dislocated recently, the Veteran explained that it had been a couple of years since the last occurrence.

Given the Veteran's limitation of range of motion in his right shoulder, the Board finds that, in addition the above-described Diagnostic Codes, Diagnostic Code 5201 is also potentially applicable.  Diagnostic Code 5201 refers to limitation of motion of the arm.  In this regard, for a major (dominant) joint, a 40 percent rating is assigned when motion is limited to 25 degrees from the side; a 30 percent rating is assigned for the minor joint.  See 38 C.F.R. § 4.71a.

At the March 2015 Board hearing, the Veteran's range of motion was described to be more severe than that seen on examination in June 2010.  Therefore, given the apparent worsening of the Veteran's condition (including a different, potentially applicable Diagnostic Code), and because there is insufficient evidence upon which the Board can assess the current severity of the right shoulder disability, the Board finds that a new VA examination-with findings responsive to applicable rating criteria-is required to properly ascertain the current severity of his service-connected right shoulder degenerative joint disease with rotator cuff tear/impingement is required.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the Veteran contends that his service-connected right shoulder disability has worsened; that he has had to turn down jobs due to the nature of the labor involved; and that he is no longer able to work as a self-employed master plumber.  During his June 2010 examination, the examiner opined that the Veteran's right shoulder disability had a "significant" effect on the Veteran's usual occupation, due to difficulties with lifting, carrying, reaching, and pain.  Such contentions and record evidence describing the Veteran's employment capabilities reasonably raise the issue of a TDIU due to the service-connected right shoulder disability.

As the Veteran's only service-connected disability is his right shoulder disability, the Veteran does not meet the schedular requirement under 38 C.F.R. § 4.16(a).  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  Thus, the Veteran's claim for a TDIU due to service-connected right shoulder disability is inextricably intertwined with the claim for an increased initial rating for that disability.  This is so because, any potential award of a higher initial disability rating for the Veteran's service-connected right shoulder disability could potentially affect the issue of whether the Veteran meets the requirements for a TDIU under 38 C.F.R. § 4.16(a), which may render moot any further consideration of a TDIU under 38 C.F.R. § 4.16(b).  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the appropriate remedy is to defer consideration of the TDIU claim to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his degenerative joint disease of the right shoulder with rotator cuff tear and impingement.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  

Specifically, the AOJ should obtain and associate with the record any VA treatment records concerning his shoulder disability dated from October 2011.  Also, special attention should be paid to requesting records the Veteran referred to during his March 2015 Board hearing, including records from the "Blairsville Clinic."  All efforts to obtain these records must be documented in the claims file.  

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right shoulder degenerative joint disease with rotator cuff tear and impingement.  All pertinent medical records should be made available to the VA examiner for review. Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

First, the examiner is asked to provide the Veteran with an x-ray of his right shoulder in order to properly rate his disability.  The examiner should describe all clinical signs and symptomatology associated with the right shoulder degenerative joint disease with rotator cuff tear and impingement.  Then, the examiner is asked to conduct range of motion testing of the right shoulder and record the results of such testing in degrees.  Upon repetitive testing, the examiner should document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.  Finally, the examiner is asked to discuss and comment on the severity of the objective manifestations of the Veteran's right shoulder degenerative joint disease with rotator cuff tear and impingement.

The examiner is also asked to address the Veteran's complaints of thumb pain and swelling and opine as to whether those symptoms are related to his service-connected right shoulder degenerative joint disease with rotator cuff tear and impingement.

The examiner is specifically requested to describe the functional effects caused by the Veteran's service-connected right shoulder degenerative joint disease with rotator cuff tear and impingement.  The examiner should also describe the impact that the Veteran's right shoulder degenerative joint disease with rotator cuff tear and impingement has on activities of daily living.  

Please provide the rationale for any opinion expressed. The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  Upon completion of the above development, the AOJ should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ should re-adjudicate of the issues of entitlement to an increased initial rating for degenerative joint disease of the right shoulder with rotator cuff tear and impingement, to include consideration of whether the requirements for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) have been invoked; and entitlement to a TDIU due to the service-connected degenerative joint disease of the right shoulder with rotator cuff tear and impingement, to include consideration of whether the requirements for extra-schedular consideration under 38 C.F.R. § 4.16(b) have been invoked.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




